UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1626



ABOUBACAR MATTO,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-466-445)


Submitted:   April 9, 2004                 Decided:   April 30, 2004


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph M. Kum, AMOROW & KUM, P.A., Takoma Park, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Mark C.
Walters, Assistant Director, Margaret K. Taylor, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Aboubacar Matto and his wife and child, all natives and

citizens of Niger, petition for review of an order of the Board of

Immigration Appeals (“Board”) affirming the immigration judge’s

denial of Matto’s applications for asylum, withholding of removal,

and relief under the United Nations’ Convention Against Torture.

For the reasons discussed below, we deny the petition for review.

           Matto challenges the immigration judge’s finding that he

failed to demonstrate past persecution or a well-founded fear of

future persecution. The decision to grant or deny asylum relief is

conclusive “unless manifestly contrary to the law and an abuse of

discretion.”      8 U.S.C. § 1252(b)(4)(D) (2000).      We have reviewed

the immigration judge’s decision and the administrative record and

find that the record supports the immigration judge’s conclusion

that   although    Matto’s   testimony    was   credible,   he   failed   to

establish his eligibility for asylum on a protected ground.          See 8

C.F.R. § 1208.13(a) (2003) (stating that the burden of proof is on

the alien to establish his eligibility for asylum); INS v. Elias-

Zacarias, 502 U.S. 478, 483 (1992).        As the decision in this case

is not manifestly contrary to law, we cannot grant the relief that

Matto seeks.

           Additionally, we uphold the immigration judge’s denial of

Matto’s application for withholding of removal.         The standard for

withholding of removal is more stringent than that for granting


                                  - 2 -
asylum.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                 To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”          INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).       Because Matto fails to show that he is

eligible   for   asylum,   he   cannot    meet   the   higher   standard   for

withholding of removal.

           Finally, we conclude that Matto has failed to prove that

it is more likely than not that he would be subjected to torture

upon his return to Niger, in violation of the Convention Against

Torture.   Based on our review of the record and the immigration

judge’s decision denying relief, we find that Matto failed to show

a “clear probability of persecution” or to show that it is “more

likely than not” that he would face torture if returned to Niger.

See 8 C.F.R. § 1208.16(c)(2) (2003) (stating that to qualify for

protection under the Convention Against Torture, an alien must show

“it is more likely than not that he . . .              would be tortured if

removed to the proposed country of removal”).

           Accordingly,    we   deny     the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 3 -